Title: From Alexander Hamilton to Benjamin Lincoln, 30 July 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department, July 30, 1790. “I have been favored with your information, respecting the light House at Portland Head some days; but it has not been deemed proper to ask from the Legislature, the needful Authority to finish that Building untill the Cession by the State should be received.… The repairs stated in your letters relative to the Light Houses on Plumb & Thatchers Islands& Boston Harbor, appearing necessary you will proceed in them with all possible Economy.…”
